DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1 and 3-20 were amended in the response filed 22 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 22 December 2021 has been approved for entry by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being obvious over US 2009/0132497 A1 Nagai in view of Park et al. US Patent Application Publication No. 2009/0138492 A1.

Regarding claim 1, Nagai teaches the following:
An information processing apparatus [note: Figure 1 (100) Information Processing Apparatus  ] comprising: 
a processor, [note: Figure 1 (100) information processing apparatus ] configured to:
acquire source information of a transfer source, which includes a plurality of elements to which attribute information has been assigned, and limit information indicating a limit on the number of elements able to be stored in a transfer destination to which the source information is to be transferred [note: paragraph 0036 instructions that can be input into the document management program include creation, deletion, correction of contents of search folders, importing/exporting (i.e. transferring data) ; paragraph 0037implemented by a CPU; paragraph 0047 “requests the user to designate a conversion range” (i.e. limit or threshold); paragraph 0048 wizard window includes means for detailed settings or configuration; paragraph 0051 “making advanced settings” ]; and 
classify the elements by using the attribute information of each of the elements in the source information and generates a hierarchical structure of the source information by using a unit of a classification as a unit of a class, so as to correspond to the number of elements indicated by the limit information in the transfer destination [note: Abstract, folder tree with respective hierarchies; Figure 3 (304) document attribute processing, (307) attribute assignment; paragraph 0050 size; paragraph 0004 classification; paragraphs 0047 “document classification/organization in a general folder tree that classifies identical hierarchies of the folder tree as different items of an identical classification granularity.”; and 0053 classification].
Although Nagai teach the invention as cited, they do not explicitly teach limit information indicating a limit on the number of elements able to be stored in a transfer destination. Nagai does teach monitoring of elements, and setting of a range [see: paragraph 0047 “the wizard which requests the user to designate a conversion range.”; paragraph 0048 message indications; paragraph 0051 system provides means for advanced setting]. However, Park et al. teach implementing setting a threshold value for storage capacity to limit the amount of data transferred to a store [note: paragraph 0054,  “The threshold value may be a capacity (amount of data) of the folder to store the files. Therefore, the maximum number of files or the amount of data of files can be compared to the threshold value. However, the present general inventive concept is not limited thereto. Other characteristics of the files or the folder can be used to be compared to a corresponding threshold value.”; also note paragraph 0024 a method of controlling a media transfer protocol (MTP) device to manage media file transmitted].
It would have been obvious to one of ordinary skill at the effective filing date to have combined the cited references because indicating a number of elements storable or a threshold capacity would enhance processing performance and deter errors in exporting data. 
The limitations of claim 20 parallel claim 1; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because in view of the current rejection. Note newly cited reference Park combined with Nagai. Park et al. teach setting a threshold to limit capacity in transferring data [see paragraph 0024, 0054, as cited above].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169